Exhibit 10.6

KNOWLES CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(Amended and Restated Effective as of January 1, 2014)

Section 1. PURPOSE.

The Plan was established to administer the non-qualified deferred compensation
liabilities with respect to certain employees of Knowles Corporation and its
Affiliates under the Dover Corporation Pension Replacement Plan (as amended and
restated as of January 1, 2010) (“Pension Replacement Plan”), the Dover
Corporation Deferred Compensation Plan (as amended and restated as of January 1,
2009) (“Dover Deferred Compensation Plan”), and the Dover Technologies
International, Inc. Supplemental Executive Retirement Plan (“DTI SERP”). Knowles
Corporation assumed such non-qualified deferred compensation liabilities in
connection with the spin-off of Knowles Corporation by Dover Corporation. The
assumption of such non-qualified deferred compensation liabilities by Knowles
Corporation shall be determined in accordance with the terms of Article III of
the Employee Matters Agreement dated as of February 28, 2014 by and between
Dover Corporation and Knowles Corporation (“Employee Matters Agreement”).

Only those employees of Knowles Corporation and its Affiliates, with respect to
which Knowles Corporation assumed liabilities under the Pension Replacement
Plan, the Dover Deferred Compensation Plan, and the DTI SERP pursuant to the
Employee Matters Agreement, shall become Participants in this Plan. No other
employees of Knowles Corporation and its Affiliates shall become Participants in
the Plan on or after the Effective Date.

Participants in the Plan shall not defer any additional compensation under the
Plan and their Accrued Benefits under the Pension Replacement Plan shall be
frozen as of December 31,2013. Instead, a Participant’s Deferred Compensation
Plan Account shall be credited with interest, or earnings or losses, as set
forth in the Plan.

The Plan was amended and restated on January 20, 2014 by the Dover Corporation
Benefits Committee effective as of January 1, 2014.

Section 2. DEFINITIONS.

Unless the context requires otherwise, the following words, as used in the Plan,
shall have the meanings ascribed to each below:

“Account” shall mean a Participant’s Deferred Compensation Plan Account and DTI
SERP Account.

“Accrued Benefit” shall mean a Participant’s “Retirement Benefit” under the
Pension Replacement Plan as of December 31, 2013. Each such Participant’s
“Additional Years of Service”, “Applicable Percentage”, “Final Average
Compensation”, “Compensation”, “Social Security Integration Level”, and “Years
of Service” (as those terms are defined in the Pension Replacement Plan) shall
be frozen as of December 31, 2013 and each such Participant’s “Retirement
Benefit” under the Pension Replacement Plan shall be determined as of
December 31, 2013. The Retirement Benefit so determined shall be a Participant’s
Accrued Benefit under this Plan. The Accrued Benefit for all such Participants
shall be 100% nonforfeitable, subject to forfeiture in the event of termination
for Cause as provided in Section 5.1(e).

“Affiliate” shall have the same meaning as in the Knowles Corporation 2014
Equity and Cash Incentive Plan.

 

1



--------------------------------------------------------------------------------

“Beneficiary” shall mean the person or persons designated by a Participant to
receive any payments which may be required to be paid pursuant to the Plan
following his or her death, or in the absence of any such designated person, the
Participant’s estate; provided, however, that a married Participant’s
Beneficiary shall be his or her spouse unless the spouse consents in writing to
the designation of a different Beneficiary. For purposes hereof, Beneficiary may
be a natural person or an estate or trust.

Upon the acceptance by the Committee (or a designee of the Committee) of a new
Beneficiary designation, all Beneficiary designations previously filed shall be
canceled. A Participant’s designation of a Beneficiary (or any election to
revoke or change a prior Beneficiary designation) must be made and filed with
the Committee (or a designee of the Committee), in writing, on such form(s) and
in such manner prescribed by the Committee (or a designee of the Committee). The
Committee (or a designee of the Committee) shall be entitled to rely on the last
Beneficiary designation filed by the Participant and accepted by the Committee
(or a designee of the Committee) prior to his or her death.

“Cause” shall mean a Participant is convicted of, or enters a plea of nolo
contendere or similar plea to, a felony under applicable law, and the action
constituting the felony has placed, or can reasonably be expected to place, the
Corporation or an Affiliate or its employees at substantial legal or other risk
or has caused or can reasonably be expected to cause, substantial harm,
monetarily or otherwise, to the business, reputation or affairs of the
Corporation or an Affiliate or its relations with employees, suppliers,
distributors, or a customer.

“Change in Control” shall have the same meaning as in the Corporation’s 2014
Equity and Cash Incentive Plan.

“Committee” shall mean the Benefits Committee of the Corporation.

“Code” shall mean the Internal Revenue Code of 1986, as amended and as hereafter
amended from time to time, and any regulations promulgated thereunder.

“Corporation” shall mean Knowles Corporation, a Delaware corporation, and any
successor corporation by merger, consolidation or transfer of all or
substantially all of its assets.

“Deferred Compensation Plan Account” shall mean the book entry-account under
this Plan which shall be credited with (i) a Participant’s account balance under
the Dover Deferred Compensation Plan as of December 31, 2013, including any
bonus deferrals in respect of the 2013 Plan Year or deferrals in respect of
long-term cash-based long-term incentive awards for performance periods ending
in 2013 which are credited to a Participant’s account under the Dover Deferred
Compensation Plan during 2014, and (ii) Earnings credited thereon, as provided
in the Plan.

“DTI SERP Account” shall mean the book entry-account under this Plan which shall
be credited with (i) a Participant’s account balance under the Dover
Technologies International, Inc. Supplemental Executive Retirement Plan as of
December 31, 2013, and (ii) Earnings credited thereon, as provided in the Plan.

“Disability” with respect to a Participant’s Deferred Compensation Plan Account,
means a disability which causes a Participant who has not met the requirements
for Retirement to be eligible to receive disability benefits under his or her
employer’s long-term disability benefits program, provided that any such
disability meets the criteria specified in Section 1.409A-3(i)(4) of the
Treasury Regulations, or, in the case of a Participant who does not meet the
criteria specified above, a disability which would cause the Participant to be
determined to be totally disabled by the Social Security Administration and
eligible for social security disability benefits. A Participant’s Disability
shall be deemed to have ended on the last day of the last month with respect to
which he or she receives benefits described in the preceding sentence.

“Earnings” With respect to a Participant’s Deferred Compensation Plan Account or
DTI SERP Account, Earnings shall mean earnings and or losses on amounts credited
to such account in accordance with Section 5 hereof.

“Effective Date” shall mean January 1, 2014.

 

2



--------------------------------------------------------------------------------

“Grandfathered Benefit” means the portion of a Participant’s Deferred
Compensation Plan Account, if any, that is attributable to amounts credited to a
Participant’s account under the Dover Deferred Compensation Plan as of December
31, 2004, plus or minus Earnings credited on such amount thereafter.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Hardship” means one or more of the following events which causes an unforeseen
financial hardship to the Participant or his or her family:

 

  (1) A serious illness or accident of the Participant or a dependent (as
defined in Section 152(a) of the Code) of the Participant;

 

  (2) A loss of the Participant’s primary residence due to casualty; or

 

  (3) Other similar circumstances arising out of events substantially beyond the
control of the Participant, as determined by the Committee.

“Non-Grandfathered Benefit” means the portion of a Participant’s Deferred
Compensation Plan Account that is attributable to amounts credited to a
Participant’s account under the Dover Deferred Compensation Plan after December
31, 2004, plus or minus Earnings credited on such amount thereafter.

“Participant” shall mean only those employees of Knowles Corporation and its
Affiliates, with respect to which Knowles Corporation assumed liabilities under
the Dover Corporation Pension Replacement Plan, the Dover Corporation Deferred
Compensation Plan, and the Dover Technologies International, Inc. Supplemental
Executive Retirement Plan pursuant to the Employee Matters Agreement. No other
employees of Knowles Corporation and its Affiliates shall become Participants in
the Plan on or after the Effective Date.

“Pension Replacement Plan Account” shall mean the book entry-account under this
Plan based on the Participant’s frozen December 31, 2013 Accrued Benefit.

“Plan” shall mean the Knowles Corporation Executive Deferred Compensation Plan,
as amended from time to time.

“Plan Year” shall mean the calendar year.

“Retirement” with respect to a Participant’s Deferred Compensation Plan Account,
means the Participant’s termination of employment on or after (a) his or her
65th birthday, (b) his or her completion of ten (10) “years of service” and
attainment of age 55, or (c) with respect to a Participant’s Grandfathered
Benefit, completion of such other time as the Committee, in its sole discretion,
determines is sufficient to grant a Participant an approved early retirement
date. For purposes hereof, a year of service means each period of twelve
(12) months of completed employment with the Corporation or an Affiliate or with
Dover Corporation or an affiliate thereof.

“Scheduled In-Service Withdrawal Date” means the date or dates elected by a
Participant under the Dover Deferred Compensation Plan for the early
distribution of benefits, as provided in Section 5.2. A Participant shall not be
permitted to elect a Scheduled In-Service Withdrawal Date after December 31,
2013.

“Specified Employee” shall mean an Employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code and any applicable regulations or other
pronouncements issued by the Internal Revenue Service with respect thereto. The
determination of who the Specified Employees are as of any time shall be made by
the Committee.

“Termination of Employment” shall mean a separation from the employment of the
Corporation and its Affiliates for any reason, including, but not limited to,
retirement, death, disability, resignation, dismissal, or the cessation of an
entity as an Affiliate. Notwithstanding the foregoing, a Participant shall not
be considered to have had a Termination of Employment if, for purposes of
Section 409A of the Code, the Participant would not be considered to have had a
“separation from service.”

Section 3. DEFERRAL OF COMPENSATION.

(a) Participants in the Plan shall not defer any additional compensation under
the Plan. The Accrued Benefits under the Pension Replacement Plan shall be
frozen as of December 31,2013, as adjusted under Section 5.1(a) for Termination
of Employment. Instead, a Participant’s Deferred Compensation Plan Account shall
be credited with interest, or earnings or losses, as set forth in the Plan.
Effective December 31, 2013, no additional “Employer Contributions” (as defined
in the DTI SERP) shall be credited to a Participant’s DTI SERP Account. Instead,
a Participant’s DTI SERP Account shall be credited with Earnings as set forth in
the Plan.

(b) a Participant’s Deferred Compensation Plan Account and DTI SERP Account
shall be 100% vested at all times, including Earnings thereon.

Section 4. MEASUREMENT OF EARNINGS.

(a) The measuring alternatives used for the measurement of Earnings on the
amounts in a Participant’s Deferred Compensation Plan Account and shall be
selected by the Participant in writing or electronically pursuant to such
procedures as shall be prescribed by the Committee from among the various
measuring alternatives offered under the Plan from time to time, unless the
Committee decides in its sole discretion to designate the measuring
alternative(s) used to determine Earnings.

 

3



--------------------------------------------------------------------------------

(b) In the event that various measuring alternatives are made available to
Participants, each Participant may change the selection of his or her measuring
alternatives as of the beginning of any Plan Year (or at such other times and in
such manner as prescribed by the Committee (or its designee), in its sole
discretion), subject to such notice and other administrative procedures
established by the Committee(or a designee of the Committee).

(c) The Committee may, in its sole discretion, establish rules and procedures
for the crediting of Earnings and the election of measuring alternatives
pursuant to this Section 5.

(d) The Committee shall, in its discretion, establish such Earnings rate or
rates to be credited on or after December 31, 2013 to a Participant’s DTI SERP
Account from time to time. Earnings shall not be credited to a Participant’s DTI
SERP Account after Termination of Employment.

Section 5. DISTRIBUTION OF BENEFITS.

5.1 Pension Replacement Plan Account.

(a) As of the date of a Participant’s Termination of Employment, the
Participant’s Accrued Benefit shall (i) be adjusted by multiplying the Accrued
Benefit by a fraction, the numerator of which is the “Applicable Percentage” (as
defined in the Pension Replacement Plan) that would have been in effect under
the Pension Replacement Plan as of the date of Termination of Employment, and
the denominator of which is the Applicable Percentage in effect under the
Pension Replacement Plan as of December 31, 2013, and then (ii) the adjusted
Accrued Benefit shall be converted into a single lump sum amount as of the date
of Termination of Employment using the annuity conversion and other applicable
factors as in effect on the date of the Participant’s Termination of Employment.
The lump sum shall be based on the methodology provided in the Dover Pension
Plan, Program SI as of December 31, 2013.

(b) If the lump sum value of a Participant’s Accrued Benefit, determined as set
forth in Section 5.1(a), is $500,000 or less, the entire lump sum amount shall
be paid out in a single payment as soon as practicable after the date of
Termination of Employment but in no event later than ninety (90) days after the
date of Termination of Employment.

(c) If the lump sum value of a Participant’s Accrued Benefit, determined as set
forth in Section 5.1(a), exceeds $500,000, 75% of the lump-sum value of such
amount shall be paid out in a lump sum as soon as practicable after his or her
Termination Date, but in no event later than ninety (90) days after his or her
Termination Date, and 20% of the remaining lump-sum value shall be paid on or
about each of the next subsequent five anniversary dates of the date as of which
the initial lump-sum payment was made or, if the initial payment was subject to
the six month payment delay in this Section 5.1, the anniversary of the date on
which the initial payment would have been made if the six month payment delay
were not applicable, but in no event later than ninety (90) days after the
applicable anniversary date.

(d) Notwithstanding the foregoing, the Accrued Benefit of a Participant who on
the date of his or her Termination of Employment is a Specified Employee shall
be converted to a lump sum as of the date of Termination of Employment as
provided in Section 5.1(a) and then increased with interest at the “First
Segment Rate” (within the meaning of Section 430(h)(2)(C)(i) of the Code) as
such rate is in effect on the date as of which the benefit is to be paid (or
commence to be paid), and (iii) paid (or commence to be paid) as of the first
day of the month coincident with or next following six months after his or her
Termination Date, but in no event later than ninety (90) days after such date.

(e) Notwithstanding any provision in the Plan to the contrary, If the Committee
determines, whether prior to or after Termination of Employment, that a
Participant has engaged in conduct that constitutes Cause (including conviction
of, or plea to, a felony), the Committee shall revoke that Participant’s status
as a Participant in this Plan and if the Participant is still employed, his or
her Accrued Benefit, as adjusted under Section 5.1(a), shall be forfeited in its
entirety and he or she shall cease to be a Participant in the Plan. If the
Committee determines, after a Participant’s Termination of

 

4



--------------------------------------------------------------------------------

Employment, that the participant has engaged in conduct that constitutes Cause
(including conviction of, or plea to, a felony), the Participant’s Accrued
Benefit, as adjusted in Section 5.1(a), shall be forfeited in its entirety and
the Participant shall be required to repay any portion of the Accrued Benefit
that has already been distributed to him or her. If the Committee reasonably
believes that a Participant has engaged in conduct that could provide the basis
for a conviction of, or plea to, a felony and thus constitute Cause, the
Committee may withhold any or all payments of the Accrued Benefit, as adjusted
in Section 5.1(a), to that Participant until the Committee reasonably concludes
that such conduct will not result in a conviction of, or plea to, a felony by
that participant.

5.2 Deferred Compensation Plan Account.

(a) Upon a Participant’s Retirement or Disability, his or her Deferred
Compensation Plan Account shall be payable over a period of five (5), ten
(10) or fifteen (15) years, or in a single lump sum payment, as elected by the
Participant in his or her deferred compensation election pursuant to the
provisions of the Dover Corporation Deferred Compensation Plan. If a Participant
has failed to make a valid distribution election, the distribution shall be made
in annual installments over a ten (10) year period. Notwithstanding the above,
distributions as a result of Retirement may be deferred as elected by a
Participant; provided, however, in no event may any distribution commence later
than the last day of the first calendar quarter of the year following the year
in which the Participant attains age seventy (70), regardless of whether the
Participant has terminated employment with the Corporation. A Participant may
change the method of distribution on account of Retirement or Disability (from
lump sum to installments or vice versa or to change the date on which a
distribution would be made or commence to be made or the period over which the
installments would be made) by giving at least twelve (12) months’ notice to the
Committee by following such procedures as may be established by the committee
prior to his or her Retirement or attainment of age seventy (70), if applicable
and, if such election is on account of Retirement or Disability, the election
shall not take effect until at least 12 months after the date on which the
election is made; provided further, however, that the distribution, or
commencement of the distribution, of any Non-Grandfathered Benefit on account of
Retirement is extended for at least five (5) years beyond the prior time as of
which the distribution was to have been made or commence to have been made. If,
prior to distribution of the Participant’s Deferred Compensation Plan Account, a
Participant who had incurred a Disability no longer meets the definition of
Disability and returns to work with the Corporation, no payment of a
Grandfathered Benefit shall be made from the Plan on account of the prior
Disability, and distribution of the Participant’s Deferred Compensation Plan
Account shall be made as otherwise provided in this Section 5.2(a).

(b) In the event a Participant dies prior to the distribution of the
Participant’s entire Deferred Compensation Plan Account, distribution of the
Participant’s Deferred Compensation Plan Account (or the remaining balance
thereof) shall be made in a single lump sum payment on such date as the
Committee shall determine; provided, however, that such date shall be within
ninety (90) days following the Participant’s death or such later date as shall
meet the requirements of Section 409A of the Treasury Regulations.

(c) If a Participant incurs a Termination of Service, voluntarily or
involuntarily, for reasons other than Retirement, death or Disability, the value
of the Participant’s Deferred Compensation Plan Account balance shall be paid in
a single lump sum payment.

(d) All distributions from the Deferred Compensation Plan Account (other than
distributions on account of death, Unforeseeable Emergency or Hardship) shall be
made in accordance with the following procedure: the Participant’s Deferred
Compensation Plan Account shall be valued as of the January 31st of the Plan
Year next following the Plan Year in which the Participant’s Retirement,
Disability, death, Termination of Employment or other “distributable event”
occurs. If the distribution is to be made in a single lump sum payment, the lump
sum shall be paid as soon as administratively practicable following the
January 31st as of which the valuation described above is made, but in no event
later than the March 31st following such valuation. If the distribution is to be
made in installments, the same January 31st valuation described above shall be
made and then divided by the number of years over which the installment payments
are to be made. Such amount shall be paid as soon as administratively
practicable after the determination is made, but in no event later than the
March 31st following such January 31st valuation. A new valuation and annual
installment amount (based on the number of remaining annual installments to be
made) shall be determined as of each subsequent January 31st during which
installment payments are to be made and such payments shall be made no later
than the March 31st following each such determination. As used herein,
“distributable event” shall mean the date of a Participant’s Retirement,
Disability, death or Termination of Service; provided, however, that if a
Participant has elected to have a payment deferred for a specified period
following Retirement, “distributable event” with respect to such payment shall
mean the year to which the payment is deferred. All distributions shall be made
in cash.

 

5



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if the Deferred Compensation Plan Account
from which all initial installment payments which begin to be made during a year
is $50,000 or less as of the applicable January 31st valuation described above,
the entire amount remaining in such Deferred Compensation Plan Account shall be
distributed in a single lump sum payment as soon as administratively practicable
following such January 31st valuation, but in no event later than the March 31st
following such January 31st valuation.

(f) This Section 5.2(g) applies to a Participant who has elected, prior to
December 31, 2013 a Scheduled In-Service Withdrawal Date in accordance with the
Dover Corporation Deferred Compensation Plan applicable to all or a portion of
his or her Deferred Compensation Plan Account. Such election shall specify the
portion or amount of the Participant’s Deferred Compensation Plan Account to be
distributed. A Participant may elect to extend to a later date a Scheduled
In-Service Withdrawal Date by filing a written request to do so with the
Committee at least twelve (12) months prior to such date (such election not
taking effect until at least 12 months after the date on which the election is
made). A Participant shall be granted no more than two (2) such extensions with
respect to any initial Scheduled In-Service Withdrawal Date. The minimum period
of extension (i) with respect to a Participant’s Grandfathered Benefit is two
(2) years from the original Scheduled In-Service Withdrawal Date with respect to
the first extension and two (2) years from the extended date of distribution
with respect to the second extension and (ii) with respect to the Participant’s
Non-Grandfathered Benefit is five (5) years beyond the prior time as of which
the distribution was to have been made or commence to have been made with
respect to the first extension and five (5) years from the extended date of
distribution with respect to the second extension.

(g) The distribution of the Scheduled In-Service Withdrawal elected amount or
portion of the Participant’s Deferred Compensation Plan Account must commence no
later than the last day of the first calendar quarter of the year following the
year in which the Participant attains age seventy (70), regardless of whether
the Participant has terminated employment with the Corporation.

(h) A Participant may elect to receive the distribution of the Schedule
In-Service Withdrawal amount in a single lump sum payment or annual installments
over two (2), three (3), four (4) or five (5) years. The form of distribution
may be amended by the Participant up to twelve (12) months prior to any elected
Scheduled In-Service Withdrawal Date by giving prior written notice to the
Committee (such election not taking effect until at least 12 months after the
date on which the election is made); provided, however, that the time of
distribution of Non Grandfathered Benefits whose form of distribution is amended
shall be extended for a period of not less than 5 (years) beyond the prior time
as of which the distribution was to have been made or commence to have been
made. All distributions subject to this Section 5.2 shall be determined and paid
pursuant to, and shall otherwise be subject to, the provisions of Sections
5.2(d) and (e).

(i) If a Participant incurs a Termination of Service by reason of Retirement or
Disability prior to a Scheduled In-Service Withdrawal Date, the amount of the
distribution shall be distributed as the Participant elected for Retirement or
Disability, as the case may be. If the Participant incurs a Termination of
Employment for any other reason, the distribution will be in the form of a
single lump sum payment. If a Participant incurs a Termination of Employment by
reason of Retirement or Disability while he or she is receiving scheduled
in-service installment distributions, the balance of the Participant’s Deferred
Compensation Plan Account shall be distributed to the Participant as elected for
Retirement or Disability, as the case may be. If the Participant incurs a
Termination of Employment for any other reason, the remaining installments will
be distributed in a single lump sum payment.

(j) Notwithstanding any other provision of this Section 5.2, in the event that a
Participant is a “covered employee” as defined in Section 162(m)(3) of the Code
and any applicable regulations or other pronouncements issued by the Internal
Revenue Service with respect thereto, or would be a covered employee if the
benefits were distributed in accordance with his or her distribution election or
withdrawal request, the maximum amount which may be distributed from the
Deferred Compensation Plan Account in any Plan Year, shall not exceed one
million dollars ($1,000,000) less the amount of compensation paid to the
Participant in such Plan Year which is not “performance-based” (as defined in
Section 162(m)(4)(C) of the Code), which amount shall be reasonably determined
by the Corporation at the time of the proposed distribution. Any amount which is
not distributed to the Participant in a Plan Year as a result of the limitation
set forth in this Section 5.2 shall be distributed to the Participant in the
first Plan Year in which distribution of such amount is in compliance with the
foregoing limitation set forth in this Section 5.2 and with the limitations on
distributions to Specified Employees; provided, however, that the Corporation
also delays the payment of all other amounts that are not deductible in
accordance with Section 162(m) of the Code which are scheduled to be distributed
to such Participant for that year and to any other similarly situated “covered
employees.”

5.3 DTI SERP Account.

Distribution of the Participant’s DTI SERP Account shall be made in a single
lump sum payment within ninety (90) days following the (1) the date of a
Participant’s Termination of Employment, or, the Participant’s 65th birthday,
whichever is the last to occur, or (2) the Participant’s death.

5.4 SECTION 409A.

(a) It is intended that (a) this Plan and all benefits payable thereunder (other
than Non-Grandfathered Benefits) shall comply in all material respects with the
applicable provisions of Section 409A of the Code; (b) to the maximum extent
possible each such provision of the Plan, and any actions taken pursuant to the
Plan, shall be interpreted so that any such provision or action shall be deemed
to be in compliance with Section 409A of the Code; and (c) no election made by a
Participant hereunder, and no change made by a Participant to a previous
election with respect to a Non-Grandfathered Benefit shall be accepted if the
Committee determines that acceptance of such election or change could violate
any of the requirements of Section 409A of the Code, resulting in early taxation
and penalties. Neither the Corporation nor its current employees, officers,
directors, representatives or agents shall have any liability to any current or
former Participant with respect to any accelerated taxation, additional taxes,
penalties or interest for which any current or former Participant may become
liable in the event that any amounts payable under the Plan are determined to
violate Section 409A of the Code.

(b) Notwithstanding any provision of the Plan to the contrary, no distribution
of the Deferred Compensation Plan Account or DTI SERP Account to a Specified
Employee following his or her Termination of Employment (other than as the
result of the Specified Employee’s death) shall be made (or commence to be made)
earlier than the first day of the month coincident with or next following six
months after his or her Termination of Employment. Any distribution subject to
this provision shall be delayed until the end of the six-month period, and any
payment due within the six-month period shall be paid at the beginning of the
seventh month following the date of the Specified Employee’s Termination of
Employment.

(c) The entitlement to a series of installment payments under the Plan shall be
treated as a single payment for purposes of Section 409A, including for purposes
of the subsequent changes in the time or form of payment as provided in Treasury
Regulation Section 1.409A-2(b)(2).

(d) Although it is intended that payments scheduled to be made under the Plan
shall be made as provided herein, in no event shall any such payment be made
later than the end of the calendar year in which the scheduled payment was to
have been made, or, if later, prior to the 15th day of the third month following
the date as of which the scheduled payment was to have been made; provided,
however, that the Participant shall not have any direct or indirect discretion
to designate the taxable year in which such payment is to be made. For purposes
hereof, the scheduled payment date of a payment that is scheduled to be made
during a 90-day period shall be the first day of the 90-day period.

Section 6. HARDSHIP WITHDRAWALS.

(a) Upon the request of a Participant, the Committee, in its sole discretion,
may approve, due to the Participant’s “Unforeseeable Emergency,” an immediate
lump sum distribution to the Participant of all or a portion of a Participant’s
unpaid Non-Grandfathered Benefit Deferred Compensation Plan Account. For the
purposes of this Section 6, a Participant shall experience a “Unforeseeable
Emergency” if, and only if, such Participant experiences a severe financial
hardship as defined in Section 409A of the Code. Withdrawals on account of
Unforeseeable Emergency or Hardship shall not be permitted from the Pension
Replacement Plan Account.

(b) The amount to be paid pursuant to Section 6.1 of the Plan shall not exceed
the amount necessary to satisfy the applicable Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
payment, after taking into account the extent to which such hardship is or may
be relieved through reimbursement or compensation by insurance other otherwise
or by liquidation of the Participant’s assets (to the extent such assets would
not itself cause severe hardship).

(c) This Section 6(c) is applicable with respect to a Participant’s
Grandfathered Benefit. In the event that the Committee, upon written petition of
a Participant determines in its sole discretion that the Participant has
suffered a Hardship, the Committee shall distribute to the Participant

 

6



--------------------------------------------------------------------------------

or Beneficiary as soon as reasonably practicable following such determination,
an amount, not in excess of the value of the Participant’s Grandfathered
Benefit, necessary to alleviate the Hardship. A Participant or Beneficiary
claiming Hardship will be required to submit such documentation of the Hardship
and proof that the loss is not covered by other means as the Committee shall
request.

(d) Distributions from a Participant’s Deferred Compensation Plan Account on
account of Hardship or an Unforeseeable Emergency shall be made as soon as
administratively practicable (and in the case of an Unforeseeable Emergency, no
later than 90 days) following, if applicable, approval of such distributions by
the Committee.

Section 7. CHANGE IN CONTROL

In the event of a Change of Control, a Participant’s Accrued Benefit shall be
paid to the Participant in a single lump sum payment within 60 days after the
Change of Control. Notwithstanding any other provision of the Plan to the
contrary, upon a Change in Control, the Committee may, in its discretion,
terminate the remaining provisions of the Plan pursuant to the procedures in
Section 1.409A-3(j)(4)(ix)(B) or (C) (if applicable) and a Participant’s
Deferred Compensation Plan Account shall be paid to him or her in a lump sum as
soon as administratively practicable after the Change in Control to the extent
permissible under the foregoing provisions of the Section 409A regulations. An
event shall not be considered to be a “Change in Control” if, for purposes of
Section 409A of the Code, such event would not be considered to be a change in
control. A payment of a Non-Grandfathered Benefit made pursuant to this Section
7 to a Participant who is a Specified Employee may be delayed, in the discretion
of the Committee, until the earlier of the first day of the month coincident
with or next following six months after his or her Termination of Employment or
Change of Control to the extent necessary to avoid a violation of Section 409A
of the Code.

Section 8. CLAIMS PROCEDURES.

(a) Initial Claim.

(i) Any claim by an Employee, Participant or Beneficiary (“Claimant”) with
respect to eligibility, participation benefits or other aspects of the operation
of the Plan shall be made in writing to the Committee. The Committee shall
provide the Claimant with the necessary forms and make all determinations as to
the right of any person to a disputed benefit. If a Claimant is denied benefits
under the Plan, the Committee or its designee shall notify the Claimant in
writing of the denial of the claim within ninety (90) days after the Committee
or its designee receives the claim, provided that in the event of special
circumstances such period may be extended.

(ii) In the event of special circumstances, the ninety (90) day period may be
extended for a period of up to ninety (90) days (for a total of one hundred
eighty (180) days). If the initial ninety (90) day period is extended, the
Committee or its designee shall notify the Claimant in writing within ninety
(90) days of receipt of the claim. The written notice of extension shall
indicate the special circumstances requiring the extension of time and provide
the date by which the Committee expects to make a determination with respect to
the claim. If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Committee’s request for information, or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided.

(iii) If notice of the denial of a claim is not furnished within the required
time period described herein, the claim shall be deemed denied as of the last
day of such period.

(iv) If a claim is wholly or partially denied, the notice to the Claimant shall
set forth:

(A) The specific reason or reasons for the denial;

(B) Specific reference to pertinent Plan provisions upon which the denial is
based;

(C) A description of any additional material or information necessary for the
Claimant to complete the claim request and an explanation of why such material
or information is necessary;

(D) Appropriate information as to the steps to be taken and the applicable time
limits if the Claimant wishes to submit the adverse determination for review;
and

(E) A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse determination on review.

 

7



--------------------------------------------------------------------------------

(b) Claim Denial Review.

(i) If a claim has been wholly or partially denied, the Claimant may submit the
claim for review by the Committee. Any request for review of a claim must be
made in writing to the Committee no later than sixty (60) days after the
Claimant receives notification of denial or, if no notification was provided,
the date the claim is deemed denied. The Claimant or his or her duly authorized
representative may:

(A) Upon request and free of charge, be provided with reasonable access to, and
copies of, relevant documents, records, and other information relevant to the
Claimant’s claim; and

(B) Submit written comments, documents, records, and other information relating
to the claim. The review of the claim determination shall take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial claim determination.

(ii) The decision of the Committee upon review shall be made within sixty
(60) days after receipt of the Claimant’s request for review, unless special
circumstances (including, without limitation, the need to hold a hearing)
require an extension. In the event of special circumstances, the sixty (60) day
period may be extended for a period of up to one hundred twenty (120) days.

(iii) If notice of the decision upon review is not furnished within the required
time period described herein, the claim on review shall be deemed denied as of
the last day of such period.

(iv) The Committee, in its sole discretion, may hold a hearing regarding the
claim and request that the Claimant attend. If a hearing is held, the Claimant
shall be entitled to be represented by counsel.

(v) The Committee’s decision upon review on the Claimant’s claim shall be
communicated to the Claimant in writing. If the claim upon review is denied, the
notice to the Claimant shall set forth:

(A) The specific reason or reasons for the decision, with references to the
specific Plan provisions on which the determination is based;

(B) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and

(C) A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

(c) All interpretations, determinations and decisions of the Committee with
respect to any claim, including without limitation the appeal of any claim,
shall be made by the Committee, in its sole discretion, based on the Plan and
comments, documents, records, and other information presented to it, and shall
be final, conclusive and binding.

 

8



--------------------------------------------------------------------------------

The claims procedures set forth in this Section are intended to comply with
United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation. In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.

Section 9. NO FUNDING OBLIGATION.

(a) The Plan shall not be construed to require the Corporation to fund any of
the benefits payable under the Plan or to set aside or earmark any monies or
other assets specifically for payments under the Plan. Each participating
company shall pay its share of the expenses of the Plan as the Corporation may
determine from time to time in the manner specified herein. Each participating
company shall be liable for and shall pay its fair share of the expenses of
operating the Plan. The amount of such charges to each employer shall be
determined by the Corporation, in its sole discretion.

(b) This Plan is “unfunded”; benefits payable hereunder shall be paid by the
Corporation out of its general assets. Participants and their Beneficiaries
shall not have any interest in any specific asset of the Corporation as a result
of this Plan. Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship amongst the Corporation, any employer, the
Committee, and the Participants, their Beneficiaries or any other person. Any
funds which may be invested under the provisions of this Plan shall continue for
all purposes to be part of the general funds of the Corporation and no person
other than the Corporation shall by virtue of the provisions of this Plan have
any interest in such funds. To the extent that any person acquires a right to
receive payments from the Corporation under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

Section 10. NON-TRANSFERABILITY OF RIGHTS UNDER THE PLAN.

The benefits payable or other rights under the Plan shall not be subject to
alienation, transfer, assignment, garnishment, execution, or levy of any kind,
and any attempt to be so subjected shall not be recognized.

Section 11. MINORS AND INCOMPETENTS.

(a) In the event that the Committee finds that a Participant is unable to care
for his or her affairs because of illness or accident, then benefits payable
hereunder, unless claim has been made therefor by a duly appointed guardian,
committee, or other legal representative, may be paid in such manner as the
Committee shall determine, and the application thereof shall be a complete
discharge of all liability for any payments or benefits to which such
Participant was or would have been otherwise entitled under this Plan.

(b) Any payments to a minor from this Plan may be paid by the Committee in its
sole and absolute discretion (a) directly to such minor; (b) to the legal or
natural guardian of such minor; or (c) to any other person, whether or not
appointed guardian of the minor, who shall have the care and custody of such
minor. The receipt by such individual shall be a complete discharge of all
liability under the Plan therefor.

Section 12. ASSIGNMENT.

The Plan shall be binding upon and inure to the benefit of the Corporation, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In the event that the Corporation
sells all or substantially all of the assets of its business and the acquiror of
such assets assumes the obligations hereunder, the Corporation shall be released
from any liability imposed herein and shall have no obligation to provide any
benefits payable hereunder.

 

9



--------------------------------------------------------------------------------

Section 13. LIMITATION OF RIGHTS.

Nothing contained herein shall be construed as conferring upon an Employee the
right to continue in the employ of the Corporation or its Affiliate’s as an
executive or in any other capacity or to interfere with the right of the
Corporation or its Affiliate to discharge him or her at any time for any reason
whatsoever.

Section 14. ADMINISTRATION.

(a) On behalf of the Corporation, the Plan shall be administered by the
Committee or, to the extent specifically permitted under the terms of the Plan,
a designee of the Committee; provided that, if any authority to administer is
delegated by the Committee, such administration shall be subject to the
oversight of the Committee. The Committee (or its designee) shall have the
exclusive right, power, and authority, in its sole and absolute discretion, to
administer, apply and interpret the Plan and any other Plan documents and to
decide all matters arising in connection with the operation or administration of
the Plan. Without limiting the generality of the foregoing, the Committee shall
have the sole and absolute discretionary authority: (a) to take all actions and
make all decisions with respect to the eligibility for, and the amount of,
benefits payable under the Plan; (b) to formulate, interpret and apply rules,
regulations and policies necessary to administer the Plan in accordance with its
terms; (c) to decide questions, including legal or factual questions, relating
to the calculation and payment of benefits under the Plan; (d) to resolve and/or
clarify any ambiguities, inconsistencies and omissions arising under the Plan or
other Plan documents; and (e) to process and approve or deny benefit claims and
rule on any benefit exclusions. All determinations made by the Committee (or any
designee) with respect to any matter arising under the Plan and any other Plan
documents including, without limitation, any question concerning eligibility and
the interpretation and administration of the Plan shall be final, binding and
conclusive on all parties. To the extent that a form prescribed by the Committee
to be used in the operation and administration of the Plan does not conflict
with the terms and provisions of the Plan document, such form shall be evidence
of (i) the Committee’s interpretation, construction and administration of this
Plan and (ii) decisions or rules made by the Committee pursuant to the authority
granted to the Committee under the Plan.

(b) Decisions of the Committee shall be made by a majority of its members
attending a meeting at which a quorum is present (which meeting may be held
telephonically), or by written action in accordance with applicable law.

Section 15. AMENDMENT OR TERMINATION OF PLAN.

On behalf of the Corporation, the Committee may, in its sole and absolute
discretion, amend the Plan from time to time and at any time in such manner as
it deems appropriate or desirable, and the Committee may, in its sole and
absolute discretion, terminate the Plan for any reason from time to time and at
any time in such manner as it deems appropriate or desirable.

Section 16. SEVERABILITY OF PROVISIONS.

In case any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 

10



--------------------------------------------------------------------------------

Section 17. ENTIRE AGREEMENT.

This Plan, along with the Participant’s elections hereunder, constitutes the
entire agreement between the Corporation and the Participant pertaining to the
subject matter herein and supersedes any other plan or agreement, whether
written or oral, pertaining to the subject matter herein. No agreements or
representations, other than as set forth herein, have been made by the
Corporation with respect to the subject matter herein.

Section 18. HEADINGS AND CAPTIONS.

The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.

Section 19. NON-EMPLOYMENT.

The Plan is not an agreement of employment and it shall not grant an employee
any rights of employment.

Section 20. PAYMENT NOT SALARY.

Except to the extent a plan otherwise provides, any Benefits payable under this
Plan shall not be deemed salary or other compensation to the Participant or
Beneficiary for the purposes of computing benefits to which he or she may be
entitled under any pension plan or other arrangement of the Corporation.

Section 21. GENDER AND NUMBER.

Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.

Section 22. WITHHOLDING.

The Corporation shall have the right to deduct (or cause to be deducted) from
any amounts otherwise payable to the Participant or other payee, whether
pursuant to the Plan or otherwise, or otherwise to collect from the Participant
or other payee, any required withholding taxes with respect to benefits under
the Plan.

Section 23. CONTROLLING LAW.

The Plan is established in order to provide deferred compensation to a select
group of management and highly compensated employees within the meanings of
Sections 201(2) and 301(a)(3) of ERISA. The Plan is intended to comply with the
requirements imposed under Section 409A of the Code and the provisions of the
Plan shall be construed in a manner consistent with the requirements of such
section of the Code. To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Corporation reserves the right to retroactively amend
the Plan to comply therewith. To the extent not governed by the Code and ERISA,
the Plan shall be governed by the laws of the State of Illinois without giving
effect to conflict of law provisions.

 

11